Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Responsive to the preliminary amendment, claims 1-6 are cancelled and claims 7-18 are added.  

Specification
The disclosure is objected to because of the following informalities: the continuing data in the specification should be updated to reflect the current status of the parent case.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 11 and 12 recite a composition that is outside the scope of independent claim 7.  The scope of these claims is unclear.  Is the amount of 0.05% Co included in the claim or excluded from the claim?  
Claim 13 recites “wherein the reaction layer is comprised of an intermetallic compound of (CuNi) 6(SnIn)5 and (CuCo)6(SnIn)5.”  This limitation is unclear, because it requires that one (“an”) intermetallic compound be two different intermetallic compounds.   Applicant may overcome this rejection, for example, by instead reciting that the reaction layer is comprised of (CuNi) 6(SnIn)5 and (CuCo)6(SnIn)5.

Claim 17 recites a “A process for preventing electromigration when a current with a current density of 5-100 KA/cm.sup.2 flows through at least a portion of a solder joint.”  Claim 17 is listed as a process, but does not include any positively recited steps of a process.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b).  MPEP 2173.05(q).  Further, the claim invokes “when a current with a current density of 5-100 KA/cm.sup.2 flows through at least a portion of a solder joint.”  This is a contingent limitation, and is considered non-limiting for any other processes which do not include the recited current density.  For these reasons the metes and bounds of claim 17 are unclear.    
Claim 18 depends from claim 17 and is also indefinite.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 11 and 12 recite a composition that is outside the scope of independent claim 7.  The amount of 0.05% Co included in the claims is outside the scope of the independent claim and fails to further limit.    



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0015575 A1 (hereinafter "Yamaguchi"), in view of US 2010/0297470 A1 (hereinafter "Munekata").

	More specifically, Yamaguchi teaches a number of inventive alloy examples (EXAMPLE 1 and Tables 5-16).  The compositions of some of the pertinent examples of alloys are compared with what is claimed in the chart below (values in mass percent).

Element
Claim 19
Yamaguchi Solder 124
Yamaguchi Solder 125
Yamaguchi Solder 142

Ag
Bi
In
Ni
Co
Sn

2-4
2-4
2-5
0.05-0.3
0.05-0.32
Balance

2.5
2.5
2.5
0.1
--
Balance

2.5
3.0
3.0
0.1
--
Balance

3.0
3.0
3.0
0.1
--
Balance





The specific solder compositions of Yamaguchi differ from the claimed composition in that no cobalt is included.  Yamaguchi is silent as to cobalt.  

The ranges taught of these additions overlap the claimed ranges, establishing a prima facie case of obviousness for the ranges. 
It would have been obvious to the skilled artisan at time of invention to have altered any of the alloy examples of Yamaguchi, by adding in Co because Munekata teaches that in an indium-containing lead-free tin base solder, Co functions to improve strength (see [0078]).
Yamaguchi teaches that the solder forms a joint to connect a part to a land that is made out of Cu (see [0005]-[0006] and Fig. 1).  
Regarding “when a current with a current density of 5-100 KA/cm.sup.2 flows through at least a portion of a solder joint,” this is a contingent limitation for the process. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  Applicant is directed to MPEP 2111.02. In this case, said limitation offers no structure other than what is already required elsewhere in the claim.

Regarding preventing electromigration, the same composition, used in the same way, to make the same part, would have been reasonably expected by the skilled artisan to have had similar Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 18, the same composition, used in the same way, to make the same part, would have been reasonably expected by the skilled artisan to have had similar properties. What is claimed would have flowed naturally from following the teachings of the prior art cited above.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Allowable Subject Matter
Claims 7-10 and 14-16 are allowed.  No rejections are made for claims 11-13 over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest a method for preventing electromigration wherein a soldered joint is provided, consisting of the claimed composition, and a current with the recited current density is applied.  Yamaguchi teaches a soldered joint for a PCB, but does not teach the claimed composition or the current density as required.  Munekata teaches a lead free solder for reflow soldering, but does not teach a composition as claimed, or wherein the recited current density is applied.  
When all of the evidence is considered as a whole, evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734